UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1629


PAMELA SUE BOND,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:13-cv-00046-JLK-JCH)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pamela Sue Bond, Appellant Pro Se. Maija DiDomenico, Assistant
Regional   Counsel,   David    Lance   Leach,   SOCIAL    SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pamela       Sue    Bond    appeals          the    district         court’s    order

dismissing the civil action Bond brought regarding her ongoing

attempts to obtain Social Security disability benefits.                                           The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.     § 636(b)(1)(B)          (2012).             The     magistrate        judge

recommended       dismissing        the    case        for       lack    of     subject      matter

jurisdiction         and    advised       Bond       that        failure      to    file     timely

objections to this recommendation could waive appellate review

of a district court order based on the recommendation.

              The     timely       filing        of        specific        objections        to     a

magistrate        judge’s        recommendation             is    necessary         to    preserve

appellate review of the substance of that recommendation when

the     parties       have       been      warned           of     the        consequences         of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                      Bond

has     waived      appellate       review       by        failing       to     file     specific

objections        after     receiving       proper          notice.           Accordingly,         we

affirm the judgment of the district court.                              We deny the pending

motion      for     clarification         of         the    Early        Retirement        Benefit

previously awarded to Bond.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately             presented       in      the   materials



                                                 2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3